PER CURIAM.
The court agrees that the trial court erred in denying appellant’s motion to withdraw his guilty plea where the recommended sentence in the PSI differed from the recommendation given by the prosecutor, Lee v. State, 501 So.2d 591 (Fla.1987); Curry v. State, 513 So.2d 204 (Fla. 4th DCA 1987), and where the prosecutor violated the terms of the plea agreement by recommending a three and a half year in-carcerative sentence prior to appellant’s sentencing, Jackson v. State, 515 So.2d 349 (Fla. 1st DCA 1987).
We reverse and remand with instructions to allow the appellant to withdraw his guilty plea.
LETTS, WALDEN and WARNER, JJ., concur.